Exhibit 10.14

Sublease

THIS SUBLEASE AGREEMENT is entered into on May 1, 2010 by and between Camp
Counselors USA, Inc., a California corporation (“SUBLESSOR”), with an address of
2330 Marinship Way, Suite 250, Sausalito, CA 94965, and Public Mediaworks,
Garrett Cecchini, a [CA]                      [CORPORATION, PARTNERSHIP, SOLE
PROPRIETORSHIP, ETC.] (“SUBTENANT” or “SUBLESSEE”), currently located at
                             (the “Parties”).

FOR VALUABLE CONSIDERATION, the Parties agree to the following terms and
conditions. See also attached Basic Lease Information.

1. Premises. Sublessor hereby subleases to Sublessee and Sublessee hereby
subleases from Sublessor for the term specified below, and upon all of the
conditions set forth herein, that certain office space (approx. 3040 rentable
square feet), including all improvements thereon, commonly known by the street
address of 2330 Marinship Way, Suite 300 located in the County of Marin, State
of California (the “Premises”). Sublessor will have access to “Server Room” on a
daily “need be” basis and will have access to conference room with prior notice
to Sublessee. The office space comes with furniture (see separate specification)
to be used by Sublessee, but to be returned to the Sublessor at the end of the
lease term or when vacating the space, which ever comes first.

2. Term. The term of this Sublease shall be for 2 years (23.5 months),
commencing on May 15, 2010 and ending on April 30, 2012, unless sooner
terminated pursuant to any provision hereof. Sublessor agrees to use its best
commercially reasonable efforts to deliver possession of the Premises by the
commencement date. If, despite said efforts, Sublessor is unable to deliver
possession as agreed, the rights and obligations of Sublessor and Sublessee
shall be as set forth in the Master Lease and in Paragraph 7 of this Sublease.

3. Base Rent. Sublessee shall pay to Sublessor as Base Rent for the Premises
equal monthly payments of $7,448.00 in advance, on the first day of each month
of the term hereof until May 1, 2011 on which date the base rent will become
$7,752.00. Base Rent for May 15 to May 31, 2010 will be $4,082.38 (pro-rated, 17
days) and needs to be made payable to CCUSA. Base Rent which is less than one
month for any period during the term hereof shall be calculated at a pro rata
portion of the monthly installment.

4. Rent Defined. All monetary obligations of Sublessee to Sublessor under the
terms of this Sublease (except for the Security Deposit) are deemed to be rent
(“Rent”). Rent shall be payable in lawful money of the United States to
Sublessor at the address stated herein or to such other persons or at such other
places as Sublessor may designate in writing.

5. Security Deposit. Sublessee shall deposit with Sublessor upon execution
hereof $7,448.00 as security for Sublessee’s faithful performance of Sublessee’s
obligations hereunder. The rights and obligations of Sublessor and Sublessee as
to said Security Deposit shall be as set forth in the Master Lease (as modified
by Paragraph 7 of this Sublease). Security Deposit is also used for furniture
not being returned in original state. Security Deposit needs to be made payable
to CCUSA.

6. Use.

(a) Agreed Use. The Premises shall be used and occupied only for office space
and for no other purpose.

(b) Compliance. Sublessee shall not do or permit anything to be done in or about
the Premises in conflict with, and Sublessee shall, at its expense, comply
promptly with all Applicable Laws, insofar as any thereof relate to or affect
the condition, use or occupancy of the Premises.



--------------------------------------------------------------------------------

(c) Acceptance of Premises and Lessee. Sublessee acknowledges that (i) it has
been advised to satisfy itself with respect to the condition of the Premises
(including but not limited to the electrical, HVAC and fire sprinkler systems,
security, environmental aspects, and compliance with all applicable
requirements) and their suitability for Sublessee’s intended use; (ii) Sublessee
has made such investigation as it deems necessary with reference to such matters
and assumes all responsibility therefor as the same relate to its occupancy of
the Premises; and (iii) neither Sublessor, Sublessor’s agents, nor any broker
has made any oral or written representations or warranties with respect to said
matters other than as set forth in this Sublease. In addition, Sublessor
acknowledges that it is Sublessor’s sole responsibility to investigate the
financial capability and/or suitability of all proposed tenants.

7. Master Lease.

(a) Sublessor is the lessee of the Premises by virtue of a lease, (the “Master
Lease”), a copy of which is attached hereto, wherein MCSSM LLC is the lessor,
(“Master Lessor”).

(b) This Sublease is and shall at all times be subject and subordinate to the
Master Lease.

(c) The terms, conditions and respective obligations of Sublessor and Sublessee
to each other under this Sublease shall be the terms and conditions of the
Master Lease except for those provisions of the Master Lease which are directly
contradicted by this Sublease in which event the terms of this Sublease shall
control over the Master Lease. Therefore, for the purposes of this Sublease,
wherever in the Master Lease the word “Lessor” is used it shall be deemed to
mean the Sublessor herein and wherever in the Master Lease the word “Lessee” is
used it shall be deemed to mean the Sublessee herein.

(d) During the term of this Sublease and for all periods subsequent for
obligations which have arisen prior to the termination of this Sublease,
Sublessee does hereby expressly assume and agree to perform and comply with, for
the benefit of Sublessor and Master Lessor, each and every obligation of
Sublessor under the Master Lease (the “Sublessee’s Assumed Obligations”). The
obligations that Sublessee has not assumed under this Paragraph 7 are
hereinafter referred to as the “Sublessor’s Remaining Obligations”.

(e) Sublessee shall hold Sublessor free and harmless from all liability,
judgments, costs, damages, claims or demands, including reasonable attorneys’
fees, arising out of Sublessee’s failure to comply with or perform Sublessee’s
Assumed Obligations.

(f) Sublessor agrees to maintain the Master Lease during the entire term of this
Sublease, subject however, to any earlier termination of the Master Lease
without the fault of the Sublessor, and to comply with or perform Sublessor’s
Remaining Obligations and to hold Sublessee free and harmless from all
liability, judgments, costs, damages, claims or demands arising out of
Sublessor’s failure to comply with or perform Sublessor’s Remaining Obligations.

(g) Sublessor represents to Sublessee that the Master Lease is in full force and
effect and that no default exists on the part of any party to the Master Lease.

8. Assignment of Sublease and Default.

(a) Sublessor hereby assigns and transfers to Master Lessor the Sublessor’s
interest in this Sublease, subject to the provisions of this Paragraph 8.

(b) Master Lessor, by executing this document, agrees that until a default
occurs in the performance of Sublessor’s Obligations under the Master Lease,
that Sublessor may receive, collect and enjoy the Rent accruing under this
Sublease. However, if Sublessor defaults in the performance of its obligations
to Master Lessor, then Master Lessor may, at its option, receive and collect,
directly from Sublessee, all Rent owing and to be owed under this Sublease.
Master Lessor shall not, by reason of this assignment of the Sublease nor by
reason of the collection of the Rent from Sublessee, be deemed liable to
Sublessee for any failure of Sublessor to perform and comply with Sublessor’s
Remaining Obligations.

(c) Sublessor hereby irrevocably authorizes and directs Sublessee upon receipt
of any written notice from the Master Lessor stating that a default exists in
the performance of Sublessor’s obligations under the Master Lease, to pay to
Master Lessor the Rent due and to become due under the Sublease. Sublessor
agrees that Sublessee shall have the right to rely upon any such statement and
request from Master Lessor, and that Sublessee shall pay

 

2



--------------------------------------------------------------------------------

such Rent to Master Lessor without any obligation or right to inquire as to
whether such default exists and notwithstanding any notice from or claim from
Sublessor to the contrary and Sublessor shall have no right or claim against
Sublessee for any such Rent so paid by Sublessee.

(d) No changes or modifications shall be made to this Sublease without the
consent of Master Lessor.

9. Consent of Master Lessor.

(a) In the event that the Master Lease requires that Sublessor obtain the
consent of Master Lessor to any subletting by Sublessor, then this Sublease
shall not be effective unless, within five (5) days of the date hereof, Master
Lessor signs this Sublease thereby giving its consent to this subletting.

(b) In the event that the obligations of the Sublessor under the Master Lease
have been guaranteed by third Parties, then neither this Sublease nor the Master
Lessor’s consent shall be effective unless, within five (5) days of the date
hereof, said guarantors sign this Sublease thereby giving their consent to this
Sublease.

(c) In the event that Master Lessor does give such consent then:

(i) Such consent shall not release Sublessor of its obligations or alter the
primary liability of Sublessor to pay the Rent and perform and comply with all
of the obligations of Sublessor to be performed under the Master Lease.

(ii) The acceptance of Rent by Master Lessor from Sublessee or anyone else
liable under the Master Lease shall not be deemed a waiver by Master Lessor of
any provisions of the Master Lease.

(iii) The consent to this Sublease shall not constitute a consent to any
subsequent subletting or assignment.

(iv) In the event of any default of Sublessor under the Master Lease, Master
Lessor may proceed directly against Sublessor, any guarantors or anyone else
liable under the Master Lease or this Sublease without first exhausting Master
Lessor’s remedies against any other person or entity liable thereon to Master
Lessor.

(v) Master Lessor may consent to subsequent sublettings and assignments of the
Master Lease or this Sublease or any amendments or modifications thereto without
notifying Sublessor or anyone else liable under the Master Lease and without
obtaining their consent and such action shall not relieve such persons from
liability.

(vi) In the event that Sublessor should default in its obligations under the
Master Lease, then Master Lessor, at its option and without being obligated to
do so, may require Sublessee to attorn to Master Lessor in which event Master
Lessor shall undertake the obligations of Sublessor under this Sublease from the
time of the exercise of said option to termination of this Sublease but Master
Lessor shall not be liable for any prepaid Rent nor any Security Deposit paid by
Sublessee, nor shall Master Lessor be liable for any other defaults of the
Sublessor under the Sublease.

(d) The signatures of the Master Lessor and any Guarantors of Sublessor at the
end of this document shall constitute their consent to the terms of this
Sublease.

(e) Master Lessor acknowledges that, to the best of Master Lessor’s knowledge,
no default presently exists under the Master Lease of obligations to be
performed by Sublessor and that the Master Lease is in full force and effect.

(f) In the event that Sublessor defaults under its obligations to be performed
under the Master Lease by Sublessor, Master Lessor agrees to deliver to
Sublessee a copy of any such notice of default. Sublessee shall have the right
to cure any default of Sublessor described in any notice within ten (10) days
after such service of such notice of default on Sublessee. If such default is
cured by Sublessee, then Sublessee shall have the right of reimbursement and
offset from and against Sublessor.

 

3



--------------------------------------------------------------------------------

10. Broker’s Fee.

(a) Upon execution hereof by all Parties, Sublessor shall pay to Bryan Vidinisky
a licensed real estate broker (“Broker”) at Cassidy Turley BT Commercial, a fee
as set forth in a separate agreement between Sublessor and Broker, or in the
event there is no such separate agreement, the sum of $5,371,09 for brokerage
services rendered by Broker to Sublessor in this transaction, payable in 60
days.

(b) Sublessor agrees that if Sublessee exercises any option or right of first
refusal as granted by Sublessor herein, or any option or right substantially
similar thereto, either to extend the term of this Sublease, to renew this
Sublease, to purchase the Premises, or to lease or purchase adjacent property
which Sublessor may own or in which Sublessor has an interest, then Sublessor
shall pay to Broker a fee in accordance with the schedule of Broker in effect at
the time of the execution of this Sublease. Notwithstanding the foregoing,
Sublessor’s obligation under this Paragraph 10(b) is limited to a transaction in
which Sublessor is acting as a Sublessor, lessor or seller.

(c) Master Lessor agrees that if Sublessee should exercise any option or right
of first refusal granted to Sublessee by Master Lessor in connection with this
Sublease, or any option or right substantially similar thereto, either to extend
or renew the Master Lease, to purchase the Premises or any part thereof, or to
lease or purchase adjacent property which Master Lessor may own or in which
Master Lessor has an interest, or if Broker is the procuring cause of any other
lease or sale entered into between Sublessee and Master Lessor pertaining to the
Premises, any part thereof, or any adjacent property which Master Lessor owns or
in which it has an interest, then as to any of said transactions, Master Lessor
shall pay to Broker a fee, in cash, in accordance with the schedule of Broker in
effect at the time of the execution of this Sublease.

(d) Any fee due from Sublessor or Master Lessor hereunder shall be due and
payable upon the exercise of any option to extend or renew, upon the execution
of any new lease, or, in the event of a purchase, at the close of escrow.

(e) Any transferee of Sublessor’s interest in this Sublease, or of Master
Lessor’s interest in the Master Lease, by accepting an assignment thereof, shall
be deemed to have assumed the respective obligations of Sublessor or Master
Lessor under this Paragraph 10. Broker shall be deemed to be a third-party
beneficiary of this Paragraph.

11. Attorney’s Fees. If any party or the Broker named herein brings an action to
enforce the terms hereof or to declare rights hereunder, the prevailing party in
any such action, on trial and appeal, shall be entitled to his reasonable
attorney’s fees to be paid by the losing party as fixed by the Court.

12. Additional Provisions. Subessee shall pay base rent monthly, with payment
made out to Master Lessor, MCSSM, LLC. Payment shall be delivered directly to
Sublessor on the first day of each month.

13. Governing Law. This Sublease shall be governed by the laws of the State of
California. Any disputes hereunder will be heard in the appropriate state and
federal courts located in the County of San Francisco, California.

 

4



--------------------------------------------------------------------------------

Executed at:  

 

    Sublessor:   Camp Counselors USA, Inc.   On:  

 

    By:  

/s/ Marielle den Hollander

  Address:  

 

    Printed Name:   Marielle den Hollander    

 

    Title:   President   Executed at:  

 

    Sublessee:   Public Media Works, Inc.   On:  

 

    By:  

/s/ Garrett Cecchini

  Address:  

 

    Printed Name:   Garrett Cecchini    

 

    Title:   CEO         Consented to:   MCSSM LLC         By:  

/s/ M. Berg

        Printed Name:  

 

        Title:  

 

        On:  

 

 

 

5



--------------------------------------------------------------------------------

BASIC LEASE INFORMATION:

 

Building:    The building known as 2330 Marinship Way, Sausalito, California,
containing approximately 37,270 rentable square feet Lease Date:    April 14,
2010 Sublessor:    Camp Counselors USA, Inc., a California corporation
Sublessee:    Public Mediaworks, Garrett Cecchini, CEO Premises:    Suite 300,
less “Server Room”, consisting of approximately 3,040 rentable square feet. Use:
   General office use and no other uses (See article 7). Furniture:    Use of
Sublessor’s furniture for the duration of the lease. No items are allowed to be
removed from the premises without pre-approval. All furniture needs to be
returned in original state. Term:    Two (2) years Commencement Date:    May 15,
2010 Expiration Date:    April 30, 2012 Base Rent:    May 15, 2010 – April 30,
2011: $7,448.00 per month ($2.45 per square foot per month or rentable square
feet)    May 1, 2011 – April 30, 2012: $7,752.00 per month ($2.55 per square
foot per month or rentable square feet) Operating Expenses:    Sublessee shall
pay its percentage share of all increases in Operating Expenses of the Building
over Base Year 2010 (see Article 5). Base Year:    2010 Security Deposit:   
$7,448.00 due before commencement date. Sublessor’s Broker:    None Sublessee’s
Broker:    Bryan Vidinsky, Cassidy Turley BT Commercial

 

6



--------------------------------------------------------------------------------

Sublessor Address for Notices:    Camp Counselors USA, Inc.    2330 Marinship
Way, Suite 250    Sausalito, CA 94965    Telephone: (415) 339-2728    Facsimile:
(415) 339-2744 Sublessee Address for Notices:    Public Mediaworks    2330
Marinship Way, Suite 300    Sausalito, CA 94965    Telephone:    Facsimile:
Tenant Improvements:    Sublessee shall lease the Premises from Sublessor “AS
IS” without change or modification.

This Basic Lease Information is made part of the attached Office Lease document.

 

SUBLESSEE   SUBLESSOR Public Mediaworks   Camp Counselors USA, Inc., a
California Corporattion   a California corporation

 

By:  

/s/ Garrett Cecchini

    By:  

/s/ Marielle den Hollander

  Name:   Garrett Cecchini       Marielle den Hollander, President   Title:  
CEO         By:           Name:           Title:          

 

7